United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-1821
                      ___________________________

                                 Darrell Woods

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

Ricky Hays, Caseworker, NECC; Tyree Butler, Functional Unit Manager, NECC;
 Kristen Cutt; Richard Griggs, Assistant Warden, NECC; William Jones, Acting
  Warden; James Hurley, Warden, NECC; James Rhodes, Investigator, NECC;
 Taylor Preston, Correctional Officer, NECC; Damien Austin, Sergeant, NECC;
   Tina Cobb, Functional Unit Manager, NECC; Alan Earls, Deputy Division
   Director; Unknown Grote, Correctional Officer, NECC; David Cutt; Robert
                           LaGore; Stacie Lescalleet

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                  Appeal from United States District Court
                for the Eastern District of Missouri - Hannibal
                                ____________

                           Submitted: May 14, 2019
                             Filed: June 4, 2019
                               [Unpublished]
                               ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Missouri inmate Darrell Woods appeals from
the order of the District Court1 granting summary judgment to defendant prison
officials on his First and Eighth Amendment claims and declining to exercise
supplemental jurisdiction over his state-law claims. We have reviewed the record
de novo, and we see no reversible error in the decision to grant summary judgment
on Woods’s § 1983 claims. See Townsend v. Murphy, 898 F.3d 780, 783 (8th Cir.
2018) (standard of review). We also conclude that the District Court did not abuse
its discretion in declining to exercise supplemental jurisdiction over Woods’s state-
law claims. See 28 U.S.C. § 1367(c); Crest Constr. II, Inc. v. Doe, 660 F.3d 346, 359
(8th Cir. 2011) (standard of review). Accordingly, we affirm.
                         ______________________________




      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.

                                         -2-